Title: From George Washington to Osgood Hanbury & Company, 17 July 1771
From: Washington, George
To: Osgood Hanbury & Company



Gentn
Williamsburg July 17th 1771

On Board of Captn Easton I have caused 14 Hhds of Mr Custis’s Tobacco to be put to your address on wch please to Insure so as to receive Ten pounds pr Hhd in case of loss—If this Tobo should get safe to hand it is hoped you will sell it to the best Advantage; and desired that the proceeds may go to the Credit of this young Gentleman’s Account. I must again request you to be puctual in remitting his Acct Current (with you) once a year as it is necessary that I should have them regular in order to my making out my own as his Guardian at our April General Court yearly. I am Gentn Yr Most Hble Servt

Go: Washington

